Citation Nr: 0029598	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  92-108 73A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
broncho-pneumonia, to include a right lung scar.  

2.  Entitlement to service connection for residuals of 
broncho-pneumonia, to include a right lung scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from August 1959 to December 
1960.  In a March 1961 rating decision, the RO denied service 
connection for pneumonia.  In July 1962, the RO denied 
service connection for pleurisy.  There was no indication at 
the time that the veteran was claiming service connection for 
pleurisy as a residual of pneumonia or that the RO denied 
service connection for pleurisy on the basis that it was not 
a residual of in-service pneumonia.  Service connection was 
denied for idiopathic pleurisy in July 1962.  

This appeal arises from an April 1999 rating decision, in 
which the RO concluded that new and material evidence had not 
been submitted to reopen a claim of service connection for 
residuals of broncho-pneumonia, including a right lung scar.  


FINDINGS OF FACT

1.  A March 1961 RO rating decision denied service connection 
for pneumonia, finding that, although the veteran had been 
hospitalized for broncho-pneumonia during service in July 
1960, a February 1961 VA examination had not shown evidence 
of residuals of pneumonia.  

2.  Additional evidence submitted since March 1961 includes a 
March 1962 VA hospital discharge summary, which reported 
clinical findings of a right lung abnormality, VA x-ray 
studies of the veteran's chest in August 1991, November 1994, 
April 1998, and July 1998, which showed pleural thickening, 
and a letter received in August 1999, in which a physician 
opined that additional clinical testing should be performed 
to confirm whether the veteran has residuals of broncho-
pneumonia, to include a right lung scar; the evidence is of 
such significance that it must be considered to fairly decide 
the merits of the case.  



CONCLUSION OF LAW

Evidence received since the RO denied service connection for 
residuals of broncho-pneumonia in March 1961 is new and 
material; and the claim of service connection for residuals 
of broncho-pneumonia, to include a right lung scar, is 
reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record in March 1961, when the RO denied 
service connection for pneumonia, included the veteran's 
service medical records.  A medical note, dated in September 
1959, reported the veteran's complaints of three days of 
productive coughing.  Following clinical evaluation, the 
examiner's assessment was of probable right upper lobe 
infiltrate.  In February 1960, the veteran was hospitalized 
for evaluation of possible pneumonia.  The subsequent 
diagnosis was of an upper respiratory infection, and the 
examiner reported that pneumonia was not found.  A medical 
note, dated in March 1960, included a diagnosis of pneumonia 
of the middle lobe of the right lung, of an undetermined 
cause and type.  The examiner opined that the pneumonia was 
probably bacterial.  A medical note, dated in April 1960, 
reported that the veteran had been admitted to the hospital 
in late March, 1960, and the note added that the final 
diagnosis was pneumonia of the middle lobe of the right lung 
of undetermined etiology.  On medical board examination in 
March 1960, the examiner noted that the veteran was wheezing 
and had difficulty breathing.  A medical board indicated that 
the veteran had been hospitalized in July 1960, complaining 
of shortness of breath and a wheezing in his chest.  X-ray 
study of his chest in August 1960 showed a peribronchial 
infiltration in the perihilar region on the left, which was 
thought to be consistent with a nonspecific pneumonitis.  
Subsequent x-ray study two weeks later revealed practically 
complete clearing of the veteran's chest.  A chest x-ray in 
September 1960 showed a normal chest.  Final diagnoses 
reported in December 1960 in connection with the veteran's 
discharge from service included asthma due to an undetermined 
allergen and broncho-pneumonia on the right, of undetermined 
cause.  

On VA medical examination in February 1961, the veteran 
complained of shortness of breath on exertion and coughing at 
times.  A VA x-ray study of the veteran's chest at the time 
of the VA examination in February 1961 showed evidence of a 
small azygos lobe.  The examiner reported that there was no 
parenchymal infiltration in either lung.  The costophrenic 
angles were clear, and diaphragmatic contours were regular.  
Following clinical evaluation, the examining physician's 
diagnoses included mild bronchial asthma and a conclusion 
that there was no evidence of pneumonia.  

In a March 1961 rating decision, the RO denied service 
connection for pneumonia, concluding that the February 1961 
VA examination revealed no residuals of the pneumonia for 
which the veteran had been treated in service.  (Service 
connection is currently in effect for bronchial asthma, 
evaluated as 60 percent disabling, and for post-operative 
residuals of nasal polyps, currently evaluated as 
noncompensably disabling.)  

Evidence submitted since March 1961 includes a VA hospital 
summary, dated in March 1962.  The hospital summary noted 
that, a February 1962 x-ray study performed at a private 
hospital had shown a pleural effusion in the veteran's right 
lung field.  The veteran gave a history of having an upper 
respiratory infection one month prior to his hospital 
admission.  He subsequently complained of right back pain, 
which the examiner noted corresponded to the inferior lower 
lobe of the right lung.  An x-ray study of the veteran's 
chest in March 1962 revealed a right pleural effusion, which 
was noted as unchanged from similar findings reported in 
February 1962.  A subsequent chest x-ray three days later 
showed no change except evidence of pleural thickening around 
the right lung.  The final diagnoses included pleurisy of 
idiopathic origin, which was treated and was noted as having 
improved.  

On VA examination in August 1991, the veteran complained of 
shortness of breath and pain in his right lung.  A report of 
a VA x-ray study of the veteran's chest in October 1991 
indicated that there was extensive pleural thickening seen 
along the periphery of the left lower hemithorax.  There was 
no evidence of active parenchymal disease observed.  The 
examiner's conclusion was pleural thickening in the left 
base, and no active disease.  

On VA examination in November 1994, the veteran gave a 
history of pneumonia, thirty years earlier, with pleurisy, 
and he complained of sharp pains in the area of unspecified 
scars.  An x-ray study of the chest revealed a small, left-
sided pleural effusion.  There was no infiltrate noted.  

A report of a VA x-ray study of the veteran's chest in April 
1998, noted that the study was limited by film technique.  
The examiner's impression was of apparent pleural thickening, 
which appeared to have increased since a prior study.  The 
examiner added that comparison with previous radiographs was 
necessary for more complete evaluation.  The examiner opined 
that, due to the increase in pleural thickening, malignancy, 
especially in the right lateral chest wall, could not be 
excluded, and a followup computer tomography (CT) scan was 
recommended.  

In May 1998, the veteran's representative submitted a 
statement requesting that the claim of service connection for 
residuals of broncho-pneumonia be reopened.  The veteran's 
representative asserted that the veteran has symptoms, 
including a right lung scar, which comprise residuals of the 
pneumonia for which he was treated during service.  

On VA examination of the veteran in July 1998, he gave a 
history of having had pneumonia intermittently for 
approximately one year during service, and undergoing 
extensive hospitalization in connection with the episodes of 
pneumonia.  He stated his belief that he has a scar in his 
lung.  He complained of shortness of breath on exertion and 
an occasional productive cough.  A chest x-ray was performed 
in conjunction with the VA examination.  The examiner 
compared the VA x-ray study of the veteran's chest in July 
1998 with a prior x-ray study of the veteran's chest in 
November 1994.  The examiner noted that the July 1998 study 
was limited in usefulness due to underpenetration.  The lung 
fields were free of acute infiltrates or effusions.  The 
examiner noted evidence of blunting of the costophrenic 
angle, and pleural thickening.  Pleural thickening was also 
noted in the projection of the left lower lobe.  The examiner 
reported that, due to underpenetration, it was difficult to 
determine whether there was calcification of the pleural 
plaques.  The examiner's impressions were that the study was 
of limited usefulness due to underpenetration, there were no 
acute infiltrates of the lungs, and there was pleural 
thickening of the left lung.  The examiner added that, if 
clinically warranted, followup views of the chest were 
advised to assess for calcified pleural plaques.  

In a September 1998 statement, the veteran's representative 
asserted, in effect, that, following the VA examination of 
the veteran in July 1998, it was unclear whether the veteran 
has identifiable residuals of the pneumonia for which he was 
treated in service.  The veteran's representative requested 
that the RO obtain a medical opinion regarding the presence 
of identifiable residuals of pneumonia from the physician who 
performed the VA examination of the veteran in July 1998.  

In a Statement of the Case issued in July 1999, the RO 
indicated that the July 1998 VA examination of the veteran 
did not show any active laryngeal or pharyngeal disease.  The 
RO noted that the February 1961 VA examination did not show 
that the veteran had pneumonia, and there was no medical 
evidence of record to show that he has a scar on his right 
lung.  

In August 1999, the veteran's representative submitted a 
letter from Teresa Tuimes, M.D.  Dr. Tuimes reported that she 
had performed an examination of the veteran.  He gave a 
history of a scar on his lung resulting from pleurisy and 
pneumonia.  Dr. Tuimes added that the veteran uses tobacco, 
and complained of shortness of breath.  She indicated that 
the veteran has very little insight into his medical 
problems.  Dr. Tuimes opined that evaluation of the veteran's 
medical condition would require clinical testing, to include 
pulmonary function testing and chest x-ray study.  Dr. Tuimes 
noted that a previous chest x-ray study had been 
underpenetrated.  



Analysis

Whether New and Material Evidence Has Been Submitted
To Reopen a Claim of Service Connection for Residuals
Of Pneumonia, Including a Right Lung Scar 

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. § 1131.  The March 1961 RO rating decision 
denying service connection for pneumonia is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105.  To reopen the claim of service connection for 
pneumonia, the veteran must present or secure new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the RO has correctly noted that the medical 
evidence added to the record since March 1961 does not show 
either that the veteran has active pneumonia or that he has a 
scar on his right lung.  However, it is undisputed that he 
was treated for pneumonia in service on several occasions.  
The veteran is not claiming that the residuals of his 
pneumonia in service are limited to a scar on his right lung, 
but that the residuals of the pneumonia for which he was 
treated include a scar on his right lung.  Therefore, the 
presence or absence of additional medical evidence of either 
active pneumonia or a right lung scar is not, by itself, 
dispositive.  

Turning to the evidence added to the record since March 1961, 
the additional evidence includes the March 1962 VA hospital 
discharge summary.  The hospital discharge summary referred 
to a pleural effusion in the veteran's right lung field, and 
noted the veteran's complaints of right back pain, which were 
thought to correspond to the inferior lower lobe of the right 
lung.  This evidence was not of record at the time of the 
March 1961 rating decision, and it is significant because it 
is medical evidence of a right lung abnormality which was 
noted within a relatively short time after the veteran's 
military service; during which pneumonia of the middle lobe 
of his right lung was diagnosed.  

More recent evidence includes the reports of VA x-ray studies 
of the veteran's chest in August 1991, November 1994, April 
1998 and July 1998.  All of the foregoing VA x-ray studies 
noted pleural thickening.  The medical evidence does not 
demonstrate that these abnormalities of the veteran's lungs 
are either related or unrelated to the pneumonia for which he 
received medical treatment on several occasions during 
service, but Dr. Tuimes has examined the veteran, she has 
reviewed the most recent report of x-ray study of the 
veteran's chest, and she has opined that additional medical 
testing is needed to determine whether he has current, 
identifiable residuals of pneumonia, including a scar on the 
right lung.  The above referenced evidence added to the 
record since March 1961 is clearly new.  The Board of 
Veterans' Appeals (Board) concludes that the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Therefore, the evidence is material.  As new and material 
evidence has been submitted, the claim of service connection 
for residuals of broncho-pneumonia, to include a right lung 
scar, is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of broncho-
pneumonia, to include a right lung scar, and the claim is 
reopened.  



REMAND

Entitlement to Service Connection for Residuals of
Pneumonia, Including a Right Lung Scar

As noted above, the medical evidence added to the record 
since the March 1961 rating decision shows that the veteran 
has an abnormality of the lungs.  Service connection and a 60 
percent rating are currently in effect for his asthma, and it 
is unclear whether the lung pathology noted in the above 
referenced medical evidence is separate and distinct from his 
service-connected asthma or other service-connected 
disability.  It is also unclear as to whether the currently 
shown lung abnormality is related to the episodes of 
pneumonia for which the veteran was treated in service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board may not make medical determinations 
based upon its own unsubstantiated opinion, but is free to 
supplement the record by ordering a medical examination where 
the medical evidence of record is insufficient.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated him for respiratory 
disorders since his most recent VA 
examination in July 1998.  The RO should 
associate all records of medical 
treatment identified with the claims 
folder.  

2.  Following completion of the foregoing 
development, the veteran should be 
accorded a VA examination to determine 
whether identifiable residuals of the 
episodes of pneumonia for which he was 
treated in service are present, and 
whether such identifiable residuals are 
distinguishable from his other service-
connected respiratory pathology.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  All testing indicated, to 
include x-ray studies, should be 
accomplished.  If lung pathology is found 
which may represent residuals of 
pneumonia, including, but not limited to, 
a scar on the right lung, the examiner 
must furnish an opinion for the record as 
to whether it is at least as likely as 
not that such lung pathology is related 
to the veteran's episodes of pneumonia in 
service.  

3.  The RO should then review the claim 
of service connection for residuals of 
broncho-pneumonia, to include a right 
lung scar, to determine whether it may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 6 -


